SLOAN, J.
The following statement of the basic facts of this case is taken from appellant’s brief:
“Irrigation Equipment Company, Inc., an Oregon corporation, was assessed certain personal property taxes on July 1, 1964. Plaintiff, a Delaware corporation, subsequently merged with Irrigation Equipment Company, Inc., the certificate of merger issuing by the Oregon Corporation Commissioner on September 25, 1964. In November 1964, plaintiff paid the personal property taxes which had been previously assessed against Irrigation Equipment Company, Inc., and, claimed the amount paid as an offset against its 1964 corporate excise taxes. The offset was disallowed [by the commission] on the ground that plaintiff was not the legal entity against whom the taxes had been assessed as required by ORS 317.070(2) (b).”
The tax court set aside the commission’s order and allowed the offset. The tax court held that ORS 57.480, of the corporation code, which compelled plaintiff to pay the tax and which also allows the merged corporation “all of the rights, privileges, immunities and franchises” of each of the merging corporations justified the offset. We approve the reasons stated by the tax court and adopt its opinion. 3 OTR 360 (1969).
Affirmed.